DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3 and 6-8 are objected to because of the following informalities: 
In claim 1, line 13, “the side surface” should read “at least one of the side surfaces”.
In claim 1, lines 24-25, “the side surface” should read “one of the side surfaces”.
In claim 1, line 25, “the side surface” should read “the one of the side surfaces”.
In claim 3, line 11, “the side surface” should read “one of the side surfaces”.
In claim 3, line 16, “the side surface” should read “the one of the side surfaces”.
In claim 6, line 25, “the side surface” should read “the one of the side surfaces”.
In claim 7, line 7, “the side surface” should read “the one of the side surfaces”.
In claim 8, line 20, “the side surface” should read “the one of the side surfaces”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2011233696 (JP 2011233696 and hereinafter JP2011233696).
In regards to claim 1, JP2011233696 discloses an electronic component comprising: an element body (1 - FIG. 1; [0016], line 401 of translation) including a pair 
an external electrode (3 & 5 - FIG. 1; [0016], line 401) disposed on the side surfaces and each of the end surfaces (seen in FIG. 1); and
a plurality of internal electrodes (7 - FIG. 2; [0016], line 402) disposed in the element body (seen in FIG. 2), wherein
the element body includes an edge line surface (surfaces 17a, 17b, 19a & 19b in FIGs. 2 & 4; [0018], lines 440-441) which is provided between the end surface and each of the side surfaces and which is curved (seen in FIGs. 2 & 4),
the external electrode includes an electrode layer (baked electrode layer as described in [0022], line 585 & lines 605-607) provided across the end surface and a part of at least one of the side surfaces and a plated layer (plating layer as described in [0022], line 585) covering the electrode layer (described in [0022], lines 613-614),
the plurality of internal electrodes each include an electrode portion (portions of electrodes 7 facing portions of adjacent electrodes 7 as seen in FIG. 2) disposed to face other internal electrodes (seen in FIG. 2) and a connecting portion (portions of electrodes 7 between electrode portions and respective end surfaces 15 or 16) connecting the electrode portion and the external electrode (seen in FIG. 2), and a relationship of R1 < T is satisfied in a first cross section (cross section illustrated by FIG. 2) extending in a direction in which the pair of end surfaces face each other (rightward in FIG. 2), extending in the lamination direction of the plurality of internal electrodes (upward in FIG. 2), and including the electrode portion and the connecting portion (seen in FIG. 2) when a radius of curvature of the edge line surface is R1 (R2 - FIG. 2; [0025], one of the side surfaces and the internal electrode at a position at which the one of the side surfaces and the internal electrode are closest to each other in a lamination direction is T (T - FIG. 2; [0026], line 704) (seen in FIG. 2 and described in [0026], line 709).

In regards to claim 8, JP2011233696 further discloses wherein the electrode portion in the first cross section has a portion (leftmost portion of electrode portions in FIG. 2) positioned in a region corresponding to the edge line surface (region between top-left R1 and bottom-left R1 as seen in FIG. 2) when viewed from a direction perpendicular to the one of the side surfaces which is parallel to the lamination direction (seen in FIG. 2).

In regards to claim 9, JP2011233696 further discloses wherein end portions in a direction in which the pair of end surfaces face each other in the electrode portions in the first cross section of two internal electrodes (topmost and bottommost electrodes 7 as seen in FIG. 2) which are disposed at end portions in the lamination direction of the plurality of internal electrodes have portions positioned in the region corresponding to the edge line surface when viewed from the direction perpendicular to the one of the side surfaces which is parallel to the lamination direction (seen in FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011233696 in view of Okuda (US 20210104364 and hereinafter Okuda ‘364).
In regards to claim 4, JP2011233696 fails to explicitly disclose wherein a width of the connecting portion is smaller than a width of the electrode portion.
Okuda '364 discloses wherein a width of the connecting portion (W2 - FIG. 5; [0103]) is smaller than a width of the electrode portion (W1 - FIG. 5; [0103]) (seen in FIG. 5 and described in [0103]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2011233696 such that a width of the connecting portion is smaller than a width of the electrode portion, as taught by Okuda '364, in order to significantly reduce or prevent deterioration of the capacitor due to moisture intrusion into the body and the like ([0103]).

In regards to claim 5, modified JP2011233696 further discloses wherein the first cross section includes an end portion of the connecting portion exposed to the end surface (seen in JP2011233696: FIG. 2).

Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 2, 6, and 7, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein a relationship of R2 > T is satisfied in a second cross section extending in the direction in which the pair of end surfaces face each other, extending in the lamination direction of the plurality of internal electrodes, and including the electrode portions when a radius of curvature of the edge line surface is R2.

In regards to claim 3, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a relationship of R1 < R3 is satisfied when a radius of curvature of the corner portion of the one of the side surfaces is R3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200152391 – FIGs. 5 and [0061]
	US 20190355518 – FIGs. 11 & 12
	US 20190164693 – FIG. 7
US 20170011852 – FIGs. 2 & 5 and [0086] & [0108]
JP 2016025287 – FIG. 6
US 20150021073 – FIG. 2 and [0070]
	US 20120194031 – FIG. 5
	JP H11191515 – FIGs. 2 & 3	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848